COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  JODI STROBACH,                                  §
                                                                  No. 08-17-00182-CV
                    Appellant,                    §
                                                                    Appeal from the
  v.                                              §
                                                                  143rd District Court
  WESTEX COMMUNITY CREDIT                         §
  UNION,                                                        of Reeves County, Texas
            Appellee.                             §
                                                               (TC # 14-03-20605-CVR)
                                                  §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in that

part of the trial court’s judgment granting summary judgment as to Appellant’s claims of

negligence, fraud and violations of the DTPA. We therefore affirm that part of the judgment. We

further order there was error in that part of the trial court’s judgment granting summary judgment

as to Appellant’s claim for breach of contract. We therefore reverse that part of the trial court’s

judgment and remand this cause to the trial court for further proceedings in accordance with our

opinion.

       We further order that Appellant, and her sureties, if any, and Appellee each pay one-half

(1/2) of all costs, both in this Court and the court below, for which let execution issue. See TEX.
R. APP. P. 43.5. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF AUGUST, 2019.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, J., Palafox, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment




                                                 2